Citation Nr: 1023345	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-17 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for chronic low back pain with traumatic arthritis.

2.  Entitlement to a disability rating in excess of 20 
percent for right ankle sprain.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2009, the Veteran underwent VA examinations with 
regard to both claims on appeal.  The reports of those 
examinations were associated with the claims file.  However, 
the RO has not yet considered this evidence or issued a 
supplemental statement of the case (SSOC) following the 
association of this evidence.  The Board notes that the 
Veteran's claims were last adjudicated by the RO in a 
February 2007 statement of the case (SOC).  VA regulations 
require that pertinent evidence submitted by the appellant 
must be referred to the agency of original jurisdiction for 
review and preparation of an SSOC unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. § 
19.37 (2009).  Neither the Veteran nor his representative has 
waived this right.

With regard to his claim for TDIU, the Board notes that, in 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  In this case, the issue is raised by 
the record.  The Veteran asserted during his September 2009 
VA examinations that he was unable to work due to his 
service-connected disabilities.  To date, this issue has not 
been considered by VA, and it is referred to the RO for 
appropriate action.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should provide the Veteran an 
appropriate VCAA notification letter 
pertaining to the unemployability claim 
which has been raised.  Thereafter, any 
appropriate evidentiary development should 
be accomplished.

2.  The issues of entitlement to a 
disability rating in excess of 40 percent 
for chronic low back pain with traumatic 
arthritis and entitlement to a disability 
rating in excess of 20 percent for right 
ankle sprain should once again be reviewed 
on the basis of all of the evidence 
received since the February 2007 SOC.  If 
the benefits sought are not granted in 
full, the appellant and his representative 
should be provided an SSOC and given the 
opportunity to respond.  If a total rating 
is not granted, send the Veteran and his 
representative an SSOC that includes a 
citation to 38 C.F.R. §§ 3.340, 3.341, and 
4.16 and a discussion of how those 
regulations affect VA's decision with 
regard to a TDIU.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



